Case 1:19-cv-04644-SEB-MG Document 61 Filed 04/15/21 Page 1 of 6 PageID #: 721




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

TIMOTHY UPCHURCH,                              )
                                               )
                       Plaintiff,              )
                                               )
               vs.                             )       1:19-cv-4644-SEB-MG
                                               )
STATE OF INDIANA,                              )
                                               )
                       Defendant.              )
                                              ORDER
       Plaintiff, Timothy Upchurch brings this action against Defendant State of Indiana (the

"State"), alleging racial discrimination and retaliation. The State has filed a Motion for Leave to

File an Amended Final Witness and Exhibit List, [Filing No. 55], which is now ripe for the Court's

review.

                                               I.
                                           BACKGROUND
       Mr. Upchurch filed this Title VII employment action in November 2019. The parties

submitted a proposed Case Management Plan (CMP) and, after the Initial Pre-Trial Conference on

February 7, 2020, the Court entered an order approving the CMP as submitted. [Filing No. 13.]

The CMP Order set April 6, 2020 as the deadline for Defendant to file a preliminary witness list

and January 21, 2021 as the deadline for the parties to file their final witness and exhibit lists.

[Filing No. 13 at 3-4.] The CMP Order set the dispositive motion deadline for November 21, 2020,

the liability discovery deadline for September 21, 2020, the expert witness discovery and damages

discovery deadline for February 21, 2021, and the deadline for all remaining discovery by March

21, 2021. [Filing No. 13 at 5.] The CMP Order provided that three weeks before the final pretrial

conference, parties were to file a list of witnesses actually expected to be called at trial and warned


                                                   1
Case 1:19-cv-04644-SEB-MG Document 61 Filed 04/15/21 Page 2 of 6 PageID #: 722




that: "[t]his list may not include any witnesses not on a party's final witness list filed pursuant to

Section III.I." [Filing No. 13 at 6.] The Court subsequently extended the deadlines for liability

discovery, dispositive motions, and final witness and exhibit lists several times. [Filing No. 31;

Filing No. 39; Filing No. 43; Filing No. 45; filing No. 51.] At the end of all the extensions, the

deadline for liability discovery was February 20, 2021 (a Saturday), [Filing No. 45], the deadline

for dispositive motions was March 4, 2021, [Filing No. 51], and the deadline for final witness and

exhibit lists was February 20, 2021 (a Saturday), [Filing No. 43].

       On February 22, 2021 the State filed its Final Witness and Exhibit List. [Filing No. 46.]

Also on February 22, Mr. Upchurch filed his Final Witness List, [Filing No. 47], and Final Exhibit

List, [Filing No. 48].


                                              II.
                                        LEGAL STANDARD
       Under Federal Rule of Civil Procedure 26(a), a party has a duty to disclose witnesses that

it may present at trial. Fed R. Civ. P. 26(a)(3)(A). The plain language of Rule 26(a) governs the

timing and scope of the disclosures at issue. Rule 26(a)(3) provides in relevant part that "a party

must provide . . . the name and, if not previously provided, the address and telephone number of

each witness, separately identifying those whom the party expects to present and those whom the

party may call if the need arises[.]" Moreover, Rule 26(a)(3)(B) imposes a default disclosure

deadline of at least 30 days before trial, "unless the court orders otherwise" Thus, in leaving the

Court with the final word on setting deadlines for expert and lay witness disclosure, complying

with the Court's Order becomes a matter of complying with Rule 26(a). The Court issued the CMP

Order following the Rule 16(b) conference and other subsequent orders addressing deadlines,

which controlled the discovery schedule pursuant to Rule 16(e). [Filing No. 13.]



                                                  2
Case 1:19-cv-04644-SEB-MG Document 61 Filed 04/15/21 Page 3 of 6 PageID #: 723




       A party's failure to comply with Rule 26(a)'s disclosure requirements "results in automatic

and mandatory exclusion of the proffered witness 'unless the failure was substantially justified or

is harmless.'" Novak v. Bd. of Trs. of S. Ill. Univ., 777 F.3d 966, 972 (7th Cir. 2015) (quoting Fed.

R. Civ. P. 37(c)(1)). The Court has broad discretion in deciding whether a failure to comply with

Rule 26(a) was substantially justified or is harmless. David v. Caterpillar, Inc., 324 F.3d 851, 857

(7th Cir. 2003). The Seventh Circuit has identified four factors to guide the Court's discretion: "(1)

the prejudice or surprise to the party against whom the evidence is offered; (2) the ability of the

party to cure the prejudice; (3) the likelihood of disruption to the trial; (4) the bad faith or

willfulness involved in not disclosing the evidence at an earlier date." Id.

       Lastly, pursuant to Fed. R. Civ. P. 16(b)(4), relief from a scheduling order—to add a

witness or reopen discovery—requires a showing of good cause. In making a Rule 16(b) good-

cause determination, the primary consideration for district courts is the diligence of the party

seeking amendment. Trustmark Ins. Co. v. General & Cologne Life Re of Am., 424 F.3d 542, 553

(7th Cir.2005); see also 3 MOORE'S FEDERAL PRACTICE § 16.14[1] [b], at 16–72 (Matthew Bender

3d ed. 2010) ("[A]lthough undoubtedly there are differences of views among district judges about

how compelling a showing must be to justify extending the deadlines set in scheduling orders, it

seems clear that the factor on which courts are most likely to focus when making this determination

is the relative diligence of the lawyer or lawyers who seek the change.").


                                                III.
                                            DISCUSSION
       On March 9, 2021, the State filed it Motion for Leave to File an Amended Final Witness

and Exhibit Lists, [Filing No. 55], specifically to add two witnesses: (1) Brent Morrell and (2)

Beverly Bridget. The State asserts that it has determined that additional evidence may be necessary

to support its defenses, which includes "the testimony of Brent Morrell […] to address positions

                                                  3
Case 1:19-cv-04644-SEB-MG Document 61 Filed 04/15/21 Page 4 of 6 PageID #: 724




within the Department of Corrections Plaintiff has applied to, and the testimony of Beverly Bridget

[…] to address the policies and procedures in place with respect to hiring at the Indiana Women's

Prison." [Filing No. 55 at 1, ¶ 2.]

        Mr. Upchurch objects to the State's motion on the grounds that the State did not disclose

these witnesses before the close of discovery with extensions and did not include the witnesses in

its final witness and exhibit lists that were filed on February 22, 2021 (as February 20, 2021 was

a Saturday). Mr. Upchurch argues that the State should not be permitted to add witnesses following

this deadline because Mr. Upchurch timely filed his requests for discovery but the State has not

produced all documents as requested. [Filing No. 56.] Finally, Mr. Upchurch argues that permitting

the State to amend its final witness list would cause undue burdens because he "did not have the

opportunity to investigate, prepare for, make discovery requests, or take depositions." [Filing No.

56 at 2.]


        The State replies that it submitted initial responses to Mr. Upchurch's written discovery

requests on November 11, 2020 and since that time, Mr. Upchurch has requested supplementation

of documents and explanations of the production from the State. [Filing No. 57 at 1, ¶ 3.] The State

asserts that most recently, Mr. Upchurch requested supplementation on February 8, 2021, seeking

additional documentation related to individual employees but did not seek any documentation

regarding Mr. Morrell or Ms. Bridget. [Filing No. 57 at 2, ¶ 4.]


        Further, the State represents that the expected testimony of Mr. Morrell is "to provide a

summary of the positions that Plaintiff has applied to – knowledge that should already be known

to Plaintiff" and "[Ms.] Bridget's testimony is expected to address the policies for transfers to the

Indiana Women's Prison, a topic that has not been addressed in Plaintiff's discovery requests or

requests for supplementation." [Filing No. 57 at 2, ¶ 7.]

                                                 4
Case 1:19-cv-04644-SEB-MG Document 61 Filed 04/15/21 Page 5 of 6 PageID #: 725




       The State offers the following justifications for its failure to adhere to the witness

disclosure deadline: "[s]ince filing its Final Witness and Exhibit List, and in conjunction with its

preparation for trial and its dispositive motion, Defendant has determined that additional evidence

may be necessary [to] support its defenses," [Filing No. 55], and further contends that Mr.

Upchurch has requested numerous supplementations and explanations to the discovery provided

by the State. [Filing No. 57.] The State maintains they responded by providing partial

supplementation of March 5, 2021 and additional documents on March 12, 2021.

       As for Mr. Morrell, the Court notes that in the State's Final Witness and Exhibit List, [Filing

No. 46 at 2], the State names Brent Morrell in paragraph 12 in conjunction with another named

witness, Drew Adams. The State apparently failed to separate the two witnesses when preparing

its Final Witness and Exhibit List and failed to notice that it had previously identified Mr. Morrell.

While the State failed to notice its own listing of Mr. Morrell, it is also up to Mr. Upchurch and

his attorney's due diligence to review the Final Witness and Exhibit Lists. Thus, Mr. Morrell's

identification should not have surprised Mr. Upchurch. As such, the Court finds that an amendment

of the State's Final Witness and Exhibit List to further identify Mr. Morrell (in a separate paragraph

this time) is harmless and will not unduly burden Mr. Upchurch. Nevertheless, given the confusion

over Mr. Morrell's identification caused by the State's failure to list him in a separate paragraph,

the Court ORDERS the State to make Mr. Morrell available and GRANTS Mr. Upchurch

leave to depose him if he so chooses by no later than May 21, 2021.

       As for Ms. Bridget, the State's Motion for Summary Judgment, [Filing No. 52], which was

Filed March 4, 2021, includes an affidavit from Ms. Bridget, [Filing No. 54-17]. In her affidavit,

Ms. Bridget testifies that she has personal knowledge of "the human resources policies at the

Indiana Women's Prison", including "a policy by which an employee is not eligible for promotion

                                                  5
Case 1:19-cv-04644-SEB-MG Document 61 Filed 04/15/21 Page 6 of 6 PageID #: 726




or transfer to [the Indiana Women's Prison] if the employee has received a suspension or written

reprimand in lieu of a suspension in the twelve months prior to applying for the position." [Filing

No. 54-17]. The State provides no clear explanation of why they could not have identified Ms.

Bridget in a timely manner, other than its ongoing preparation for trial, its dispositive motion, and

responding to supplementations as requested by Mr. Upchurch. The State filed the instant Motion

for Leave on March 9, 2021, 14 days following the discovery deadline of February 22, 2021.

Although the State's conduct is lacking, the Court finds no obvious indication of bad faith in

omitting Ms. Bridget on the Final Witness and Exhibit List. Even though the State fails to

substantially justify its delay in identifying Ms. Bridget, the Court finds that the exclusion of Ms.

Bridget's testimony at trial i is not required under Rule 37(c)(1) because the prejudice caused by

the State's failure to include her on the Final Witness and Exhibit List can be cured. The Court

ORDERS the State to make Ms. Bridget available and GRANTS Mr. Upchurch leave to

depose her if he so chooses by no later than May 21, 2021.

                                              IV.
                                           CONCLUSION
       Defendant's Motion for Leave to File Amended Final Witness and Exhibit List, [55], is

GRANTED. The Court further ORDERS the State to make Mr. Morrell and Ms. Bridgett

available and GRANTS Mr. Upchurch leave to depose these witnesses if he so chooses by no

later than May 21, 2021.


   Dated: 4/15/2021
                                                           Ma r
                                                              ioGa r
                                                                   cia
                                                           Unit
                                                              e dSta
                                                                   tesMa gi
                                                                          st
                                                                           rateJudge
                                                           Souther
                                                                 nDi s
                                                                     tr
                                                                      ictofIndia
                                                                               na



Distribution via ECF only to all counsel of record.

                                                 6
